          Case 1:05-cr-00351-LJO Document 132 Filed 08/11/21 Page 1 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    CESAR ROMERO
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                     No. 1:05-cr-00351-LJO-SKO
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13             v.
                                                   DATE: September 10, 2021
14    CESAR ROMERO,                                TIME: 2:00 p.m.
                                                   COURT: Hon. Stanley A. Boone
15                   Defendant.
16
17
18
19            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States

20   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Jaya Gupta, Assistant Federal

21   Defender and attorney for the defendant, that the status conference hearing on a supervised

22   release violation set for August 13, 2021 before the Honorable Stanley A. Boone, U.S.

23   Magistrate Judge, be continued to September 10, 2021 at 2:00 pm.

24   //

25   //

26
27
28
       Case 1:05-cr-00351-LJO Document 132 Filed 08/11/21 Page 2 of 3


1           The defense requests additional time to discuss and consider a proposed resolution. The
2    parties believe that the requested time will be sufficient to ascertain whether this case will
3    resolve via contested hearing or an admission.
4           IT IS SO STIPULATED.
5
6     Dated: August 11, 2021
                                                         /s/ Jaya Gupta
7                                                        JAYA GUPTA
8                                                        Assistant Federal Defender
                                                         Counsel for Defendant Cesar Romero
9
10    Dated: August 11, 2021
                                                         /s/ Kimberly A. Sanchez
11                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
12                                                       Counsel for Plaintiff
13                                                       United States of America

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 1:05-cr-00351-LJO Document 132 Filed 08/11/21 Page 3 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    CESAR ROMERO
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                     No. 1:05-cr-00351-LJO-SKO
12                    Plaintiff,                   ORDER
13             v.                                  DATE: September 10, 2021
                                                   TIME: 2:00 p.m.
14    CESAR ROMERO,                                COURT: Hon. Stanley A. Boone
15                    Defendant.
16
17
18
19                                                ORDER
20            Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
21   for August 13, 2021 at 2:00 p.m. is continued until September 10, 2021, at 2:00 p.m.
22
23   IT IS SO ORDERED.
24
     Dated:     August 11, 2021
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
